DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 4/20/2021.  Claims 1-11 are pending in the case.  Claims 1, 6, and 11 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 20 of US 10990237 B2 and claims 1-9 of US 11429244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims claims 1, 16, and 20 of US 10990237 B2 and claims 1-9 of US 11429244 B2 contain elements of claims 1-11 of the instant application. Claims 1-11 of the instant application therefore are not patently distinct from the earlier patents claims and as such are unpatentable over obvious-type double patenting. 
Instant Application 17/838814
US 11429244 B2
US 10990237 B2
1, 6, 11: A method performed by an electronic device, the method comprising:
 displaying a first application as a full-sized;
 displaying a second application overlapping at least a portion of the first application; 
based on a first gesture being detected on the second application for displaying a plurality of applications including the second application and a third application overlapping at least a portion of the first application in a stack in which the plurality of applications overlap each other, the plurality of applications being executed by the electronic device, 
based on a second gesture being detected for changing a foremost application in the stack to another application in the stack displaying the other application as the foremost application in the stack; and 
based on a third gesture being detected for selecting one application from among the plurality of applications, displaying the one application as full-sized instead of the first application


















Dependent Claims 2-5 and 7-10.
1.5, 11, A method of displaying an application in a terminal device, the method 
comprising: displaying an execution screen of a first application on a 
full-window;  displaying an execution screen of a second application on a 
sub-window displayed by overlapping the full-window;  displaying a list of 
sub-windows on the full-window in a stack mode where sub-windows on which 
applications being currently executed in the terminal device are respectively 
displayed are overlapped with each other and displayed, as a gesture for 
requesting a display of the list of the sub-windows is detected on the 
sub-window;  displaying a next sub-window in the list of the sub-windows 
instead of a foremost sub-window in the list, as a gesture for requesting a 
change of the foremost sub-window in the list of the sub-windows to another 
sub-window is detected;  and as a gesture for selecting an application from the 
list is detected, displaying an execution screen of the selected application 
instead of the execution screen of the first application, on the full window.


















Dependent Claims 2-4 and 6-8.



1., 16, 20, A method of a device displaying an application, the method comprising: 
displaying an execution screen of a first application of the device on a first 
window of a first size in a first location when the first application is 
executed by the device;  displaying an execution screen of a second application 
of the device on the first window of the first size in the first location and 
displaying the execution screen of the first application on a second window of 
a second size in a second location when the second application is executed by 
the device while the first application is being executed by the device, the 
first application being different from the second application;  in response to 
detecting, on the second window, a gesture for requesting a list of executed 
applications, displaying, on the first window, the list of executed 
applications in a stack mode by displaying each of the applications executing 
in the device in separate windows overlaid with one another such that each 
window corresponds to an executed application;  in response to detecting a 
touch input for selecting one of the applications on the list, displaying an 
execution screen of the selected application on the first window of the first 
size in the first location; and displaying the execution screen of the second 
application in a forefront of the list of executed applications, based on the 
displaying of the execution screen of the selected application on the first 
window of the first size displayed in the first location. 
 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Hwang et al. (US 20110175930 A1, hereinafter Hwang) in view of Shah et al. (US 20120278756 A1, hereinafter Shah), and Holecek et al. (US 20130091451 A1, hereinafter Holecek).

As to independent claim 1, Hwang teaches a method performed by an electronic device, the method comprising:
 displaying a first application as a full-sized (“Fig. 8A App 0 displayed on a full-window);
 displaying a second application overlapping at least a portion of the first application (Fig. 8C messaging application is displayed on sub-window 810);  
Hwang does not appear to expressly teach based on a first gesture being detected on the second application for displaying a plurality of applications including the second application and a third application overlapping at least a portion of the first application in a stack in which the plurality of applications overlap each other, the plurality of applications being executed by the electronic device, 
based on a second gesture being detected for changing a foremost application in the stack to another application in the stack displaying the other application as the foremost application in the stack; and 
based on a third gesture being detected for selecting one application from among the plurality of applications, displaying the one application as full-sized instead of the first application.
Shah teaches based on a first gesture being detected on the second application for displaying a plurality of applications including the second application and a third application overlapping at least a portion of the first application in a stack in which the plurality of applications overlap each other, the plurality of applications being executed by the electronic device (“the user may be viewing one browser context and may select a switcher icon 135 to change the view from one browser context to multiple browser contexts.  In this example, by selecting the switcher icon 135, the user's view switched from one browser context (not shown) to the current view of frames 109, 111, 113 and 115.  Additional frames 117, 119, 121, 123, and 125 are stacked at the bottom of the page” paragraph 0020 examiner notes that since the device support touch inputs, it would be obvious a gesture for requesting a display of the list of the sub-windows may be detected on the respective window itself);  and
based on a third gesture being detected for selecting one application from among the plurality of applications, displaying the one application as full-sized instead of the first application (“the order of the frames 109, 111, 113, 115, 117, 119, 121, 123, and 125 may be dictated by the order of accessing the webpages via the browser application.  For example, the user may launch a browser application and access a first webpage, then minimize or move the current view of that webpage via its browser context in order to launch additional browser contexts” paragraph 0022).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to comprise based on a first gesture being detected on the second application for displaying a plurality of applications including the second application and a third application overlapping at least a portion of the first application in a stack in which the plurality of applications overlap each other, the plurality of applications being executed by the electronic device, and based on a third gesture being detected for selecting one application from among the plurality of applications, displaying the one application as full-sized instead of the first application. One would have been motivated to make such a combination to allow a user to easily navigate through multiple browsers.
Holecek teaches based on a command being detected for changing a foremost application in the stack to another application in the stack displaying the other application as the foremost application in the stack  (“In response to the command, the window 202 at the top of the visual stack (Z-order) in FIG. 2B moves to the rear of the stack (bottom of the Z-order) and the remaining windows move forward as shown in FIG. 2C such that window 204 moves to the top of the stack and comes into focus.” Pagraph 0044). 

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang and Shah to comprise based on a second gesture being detected for changing a foremost application in the stack to another application in the stack displaying the other application as the foremost application in the stack. One would have been motivated to make such a combination to allow a user to easily navigate through multiple browsers.

As to dependent claim 2, Hwang teaches the method of claim 1, Hwang does not appear to expressly teach the method further comprising: while displaying the one application as the full-sized, displaying the first application as the foremost application in the stack. 
Shah further teaches displaying the one application as the full-sized. displaying the first application as the foremost application in the stack (“the order of the frames 109, 111, 113, 115, 117, 119, 121, 123, and 125 may be dictated by the order of accessing the webpages via the browser application.  For example, the user may launch a browser application and access a first webpage, then minimize or move the current view of that webpage via its browser context in order to launch additional browser contexts” paragraph 0022).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to comprise displaying the one application as the full-sized. displaying the first application as the foremost application in the stack. One would have been motivated to make such a combination to allow a user to easily navigate through multiple browsers.


As to dependent claim 3, Hwang teaches the method of claim 1, Hwang further teaches wherein the first application displayed as full-sized window is displayed on substantially an entire area of a display of the electronic device (Fig. 8A, App0 is displayed on the entire screen), and
wherein the second application displayed as overlapping the at least a portion of the first application is displayed in a decreased size from a size of the first application displayed a full-sized (sub-window 810). 

As to dependent claim 4, Hwang teaches the method of claim 1, Hwang does not appear to expressly teach wherein the plurality of applications displayed in the stack are displayed according to an order in which each application is executed by the electronic device or an order in which each application is requested to be displayed.
Shah teaches wherein the plurality of applications displayed in the stack are displayed according to an order in which each application is executed by the electronic device or an order in which each application is requested to be displayed (“Upon selecting a web page, the user may desire to open additional browser contexts to view additional web pages without closing or navigating away from the previously accessed web page.  As multiple browser contexts are opened, a queue or list of browser contexts may be displayed by a group of frames 109, 111, 113, 115, 117, 119, 121, 123, and 125.  Frame 109 may include a first webpage "www.webpageA.com" of a first browser context, and additional webpages "www.webpageB.com", "www.webpageC.com", "www.webpageD.com", "www.webpageE.com""www.webpageF.com" "www.webpageG.com" "www.webpageH.com" and "www.webpageI.com" may be displayed in additional frames 111, 113, 115, 117, 119, 121, 123, and 125, respectively” paragraph 0021).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to comprise wherein the plurality of applications displayed in the stack are displayed according to an order in which each application is executed by the electronic device or an order in which each application is requested to be displayed. One would have been motivated to make such a combination to allow a user to easily navigate through multiple browsers.

As to dependent claim 5, Hwang teaches the method of claim 1, Hwang does not appear to expressly teach the method further comprising, 
based on the second gesture being detected for the changing of the foremost application in the stack to the other application in the stack, displaying the foremost application as last application at a back of the stack.
Holecek teaches based on the second gesture being detected for the changing of the foremost application in the stack to the other application in the stack, displaying the foremost application as last application at a back of the stack (“In response to the command, the window 202 at the top of the visual stack (Z-order) in FIG. 2B moves to the rear of the stack (bottom of the Z-order) and the remaining windows move forward as shown in FIG. 2C such that window 204 moves to the top of the stack and comes into focus.” Pagraph 0044). 

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang and Shah to comprise based on the second gesture being detected for the changing of the foremost application in the stack to the other application in the stack, displaying the foremost application as last application at a back of the stack. One would have been motivated to make such a combination to allow a user to easily navigate through multiple browsers.

Claims 6-10 reflect an electronic device embodying the limitations of claim 1-5 therefore the claims are rejected under similar rationale.

Claim 11 reflects a non-transitory computer-readable recording medium embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171